19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 1 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 2 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 3 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 4 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 5 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 6 of 7
19-23649-rdd   Doc 716   Filed 01/02/20   Entered 01/02/20 16:00:41   Pg 7 of 7
